DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 10/03/2022.

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants’ election without traverse of the species of the Figs. 4 and 4A-C in the reply filed on 10/03/2022 is acknowledged.
Applicants’ election of the species of Figs. 4 and 4A-C, claims  1-11 being readable thereon is believed to be in error, claims 4-5 read on the species of Figs. 1-2; therefore, the examiner has not examined these claims on their merits.  The examiner has examined claims 1-3 and 6-11which read on the elected species of Figs. 4 and 4A-C.  Claims 4-5 are withdrawn from consideration as being directed to a non-elected species.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” has been used to designate both “intervening wall segment” (see page 5, para. [0020], line 6 and “ a reed” (seepage 5, para. [0020], line 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “62, 64” (see page 6, para. [0024, line 3 – Fig. 3); “intervening valve plate 26” (see page 7, line 7 – Fig. 3); “control valve 50” (see page 7, lines 7-8 – Fig. 3); “the outlet port 144” (see page 7, line 12 – Fig. 3); “146, 134, 148” (see page 7, para. [0025], line 7 – Fig. 3); “52, 54, 42” (see page 7, para. [0025], lines 9 and 11 – Fig. 3); “252, 246, 248” (see page 8, para. [0027], lines 9-10 and 11 – Figs. 4A-4C). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “162, 164” (see Fig. 3); “210” (see Fig. 4). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the limitation “at least one fluid control valve operative to close when exposed to fluid pressure below a predetermined value and to open when exposed to a fluid pressure at or above the predetermined value… to selectively close one or more of the chambers of decreasing volume …. when the fluid pressure in such chambers is below the predetermined value and to open one or more other chambers of decreasing volume ….. is at or above the predetermined value” recited in claim 1).
6.	The disclosure is objected to because of the following informalities: page 6, para. [0024], line 3, “The pump 10” should be changed to -- The pump 110--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claim 1, the phrase “at least one fluid control valve operative to close when exposed to fluid pressure below a predetermined value and to open when exposed to a fluid pressure at or above the predetermined value” renders the claims indefinite, because it is unclear which value is a predetermine value that the at least one fluid control valve is closed or opened when exposed to fluid pressure, as applicants have claimed.  Applicants should clarify/define the value is predetermined. 
- Claim 1 recites the limitations "at least one fluid control valve operative to close when exposed to fluid pressure below a predetermined value and to open when exposed to a fluid pressure at or above the predetermined value… to selectively close one or more of the chambers of decreasing volume …. when the fluid pressure in such chambers is below the predetermined value and to open one or more other chambers of decreasing volume ….. is at or above the predetermined value”.  Such recitations render the claim indefinite since it does not have detailedsupports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.
	- Claim 5 recites the limitation "the inlet port" in line 3; “the reed plate” in line 3.  There is insufficient antecedent basis for this limitation in the claim.	
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-3 and 6-11 will be examined as best understood by the examiner.

Claim Objections
8.	Claims 1, 6-7 and 10 are objected to because of the following informalities:  
	- claim 1: page 9, line 13, “a least one” should be changed to -- at least one--.
	- claim 6: page 10, line 2, “wherein there is an exhaust valve” should be changed to --wherein each of the plurality of exhaust valves is-- for clarity and consistency terminology in the claim language. 
	- claim 7: page 10, line 1, “each exhaust valve” should be changed to -- each of the plurality of exhaust valves --.
	- claim 10: page 11, line 1, “the exhaust valve” should be changed to -- each of the plurality of exhaust valves --.
	Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lower et al. (Lower) (Patent Number 4,523,897).
	Regarding claim 1,  as shown in Figs. 1-4, Lower discloses a positive displacement rotary fluid pump assembly, comprising: a pump housing 58; 62; having an inner wall 82; 86  (see Figs. 3-4) encircling a space disposed about a first housing axis; a rotor 70; 74 supported within the space of the housing for rotation about a second rotor axis offset with respect to the first housing axis and having radially spaced peripheral portions engaging the inner wall to define a plurality of chambers 80; 84 of increasing volume on an low pressure side of the pump and of decreasing volume on a high pressure side of the pump; a fluid inlet 22, 114, 106; 108, 60 (see col. 5, lines 25-25-31) in communication with a plurality of the chambers 80; 84 of increasing volume for admitting fluid into the pump under a first low pressure; a fluid outlet 108; 112, 34 (see col. 5, lines 14-24 and lines 38-51 and Figs. 2-3) in communication with a plurality of the chambers 80; 84 of decreasing volume for expelling fluid from the pump under a second higher pressure, the plurality of chambers 84 of decreasing volume chambers including leading-most chambers (not numbered; however, clearly seen in the annotated Fig. 4 below) and trailing-most chambers (not numbered; however, clearly seen in the annotated Fig. 4 below) in relation to the direction of rotation of the rotor 74; and a least one fluid control valve 78 operative to close when exposed to fluid pressure below a predetermined value and to open when exposed to a fluid pressure at or above the predetermined value; the fluid control valve 78 communicating between the fluid outlet 112 and at least some of the plurality of chambers 84 of decreasing volume and operative to selectively close one or more of the chambers of decreasing volume from communication with the fluid outlet 108; 112, 34 when the fluid pressure in such chambers is below the predetermined value and to open one or more other chambers of decreasing volume when the fluid pressure in such chambers is at or above the predetermined value.   

    PNG
    media_image1.png
    613
    601
    media_image1.png
    Greyscale

	Regarding claim 2,  Lower discloses wherein the fluid control valve 108, 110; 78 operates to seal trailing ones of the chambers of decreasing volume from relatively higher fluid pressure in leading ones of the chambers of decreasing volume.     
	Regarding claim 3, Lower discloses wherein the pump is a vane pump (see col. 3, lines 43-47) and includes a plurality of moveable vanes 72; 76 supported by the rotor 70; 74 and wherein the housing 58, 62 includes end plates 56, 64  (see Fig. 2) covering opposite ends of the housing space in which the rotor is contained.  
Allowable Subject Matter
10.	Claims 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
	- Regarding claim 6, the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the fluid control valve includes a plurality of exhaust valves carried by the rotor, wherein each of the plurality of exhaust valves is in each of the plurality of chambers.
	- Claims 7-11 are allowed  by virtue of their dependence on claim 6.

Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Young (U.S. Patent Number 2,487,685), Connor (U.S. Patent Number 4,199,309), Lindtveit (U.S. Patent Number 4,247,267), Lee (U.S. Patent Application Publication Number 2005/0142019A1) and Makihira (Publication Number JP 09119387), each further discloses a state of the art.







Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746